74 So. 3d 1133 (2011)
Rudolph HARRIS, Petitioner,
v.
Kenneth S. TUCKER, Secretary, Florida Department of Corrections, Respondent.
No. 1D11-2029.
District Court of Appeal of Florida, First District.
November 22, 2011.
Rudolph Harris, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, and Maricruz R. Fincher, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner seeks certiorari review of an order denying his amended petition for writ of mandamus in which he challenged a disciplinary action that resulted in a forfeiture of gain time. Thus, his claims in this proceeding constituted a collateral criminal proceeding. See Schmidt v. Crusoe, 878 So. 2d 361 (Fla.2003). As such, there is no authority for the imposition of a lien. See Cason v. Crosby, 892 So. 2d 536 (Fla. 1st DCA 2005). Accordingly, we treat Petitioner's challenge to the order imposing a lien for costs and fees incurred in this appellate proceeding as a motion for review pursuant to Florida Rule of Appellate Procedure 9.430 and grant the motion. On remand, the circuit court is instructed to direct the reimbursement of any funds that have been withdrawn from Petitioner's inmate trust account to satisfy the *1134 improper appellate fee lien order. See Parker v. McDonough, 958 So. 2d 1108 (Fla. 1st DCA 2007). We further remand for the circuit court to readdress the validity of the lien imposed for filing fees and costs associated with the mandamus proceeding based on the filing of the amended petition as contemplated in the circuit court's previous order. We deny the petition for writ of certiorari on the merits as it relates to the remaining issues.
BENTON, C.J., HAWKES and WETHERELL, JJ., concur.